OPINION
By THE COURT
The only ground upon which the court is asked to reverse this judgment is that it is manifestly against the weight of the evidence.
The issues in the case were negligence, contributory negligence, and proximate cause arising out of a collision between a waste collection truck of the city and a bicycle operated by the plaintiff, who was an infant ten years of age at the time. At the time, there was an ordinance of the city waving its exemption from suit under such circumstances.
An examination of the record discloses that the evidence was conflicting on all these issues. They were submitted to the jury under proper instructions and a general verdict rendered in favor of the defendant.
We cannot say that the verdict is manifestly against the weight of the evidence on either or both issues of negligence and contributory negligence, directly causing or contributing to cause the collision, and, therefore, would not be justified in reversing this judgment.
The judgment is affirmed.
ROSS, PJ, and MATTHEWS, J, concur.